          Case 1:19-cv-05196-JMF Document 105 Filed 03/19/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
NEW YOR CITY TRANSIT AUTHORITY,                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     19-CV-5196 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
EXPRESS SCRIPTS, INC.,                                                 :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Pursuant to the Civil Case Management Plan and Scheduling Order entered in this case,
any motion for summary judgment must be made within thirty days of the close of fact or expert
discovery (whichever is later). ECF No. 47, ¶ 13. The deadline for the close of fact discovery
was March 1, 2021, see ECF No. 103, so any motion for summary judgment must be made by
March 31, 2021. If both parties intend to move for summary judgment, the Court would prefer
to structure the briefing in a way that minimizes the number of briefs and repetition — by having
four briefs instead of six: an opening brief in support of summary judgment; a consolidated brief
in opposition and in support of a cross-motion; a consolidated brief in opposition to the cross-
motion and in further support of the motion; and a reply in support of the cross-motion.

         The parties are hereby ordered to confer and, no later than March 22, 2021, submit a
joint letter indicating whether one or both parties intend to move for summary judgment. If both
parties intend to move for summary judgment, they should propose a briefing structure and
schedule along the lines of what the Court laid out above. In the letter, the parties should also
address whether they intend to make any motion to exclude expert testimony, and — if
applicable — proposing a similar four-part briefing schedule.

        SO ORDERED.

Dated: March 19, 2021                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
